           Case 3:20-cv-02064-MMC Document 67-2 Filed 04/29/20 Page 1 of 8



 1   WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
     wfreeman@aclunc.org                              Public Defender
 2   SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
     sriordan@aclunc.org                              Chief Attorney
 3   ANGÉLICA SALCEDA (SBN 296152)                    FRANCISCO UGARTE (CA SBN 241710)
     asalceda@aclunc.org                              francisco.ugarte@sfgov.orga
 4   AMERICAN CIVIL LIBERTIES UNION                   GENNA ELLIS BEIER (CA SBN 300505)
     FOUNDATION OF NORTHERN                           genna.beier@sfgov.org
 5   CALIFORNIA                                       EMILOU H. MACLEAN (CA SBN 319071)
     39 Drumm Street                                  emilou.maclean@sfgov.org
 6   San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
     Telephone: (415) 621-2493                        SAN FRANCISCO
 7   Facsimile: (415) 255-8437                        555 Seventh Street
                                                      San Francisco, CA 94103
 8   Attorneys for Petitioners-Plaintiffs             Direct: 415-553-9319
     Additional Counsel Listed on Following Page      Fax: 415-553-9810
 9
10                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
11                                 SAN FRANCISCO DIVISION

12

13   Sofia Bahena Ortuño; Gennady Valeryevich
     Lavrus; Claude Bent; Charles Joseph;                Case No. 3:20-CV-02064-MMC
14   Salomon Medina Calderon; Ricardo Vasquez
     Cruz; J Elias Solorio Lopez; Olvin Said
15   Torres Murillo; Julio Cesar Buendia Alas;           SECOND SUPPLEMENTAL
     Marco Montoya Amaya; Mauricio Ernesto               DECLARATION OF ROBERT B.
16   Quinteros Lopez; Roxana del Carmen                  GREIFINGER, MD
     Trigueros Acevedo; Ernesto Ambrocio Uc
17   Encarnacion;                                        JUDGE: MAXINE M. CHESNEY

18                          Petitioners-Plaintiffs,

19                        v.

20   DAVID JENNINGS, Acting Director of the
     San Francisco Field Office of U.S. Immigration
21   and Customs Enforcement; MATTHEW T.
     ALBENCE, Deputy Director and Senior
22   Official Performing the Duties of the Director
     of the U.S. Immigration and Customs
23   Enforcement; U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT,
24
                        Respondents-Defendants.
25

26

27

28



                SECOND SUPPLEMENTAL DECLARATION OF ROBERT B. GREIFINGER, MD
           Case 3:20-cv-02064-MMC Document 67-2 Filed 04/29/20 Page 2 of 8



 1   BREE BERNWANGER* (NY SBN 5036397)        JORDAN WELLS (SBN 326491)
     bbernwanger@lccrsf.org                   jwells@aclusocal.org
 2   TIFANEI RESSL-MOYER (SBN 319721)         STEPHANIE PADILLA (SBN 321568)
     tresslmoyer@lccrsf.org                   spadilla@aclusocal.org
 3   HAYDEN RODARTE (SBN 329432)              AMERICAN CIVIL LIBERTIES UNION
     hrodarte@lccrsf.org                      FOUNDATION OF SOUTHERN
 4   LAWYERS’ COMMITTEE FOR                   CALIFORNIA
     CIVIL RIGHTS OF                          1313 West Eighth Street
 5   SAN FRANCISCO BAY AREA                   Los Angeles, CA 90017
     131 Steuart St #400                      Telephone: (213) 977-9500
 6   San Francisco, CA 94105                  Facsimile: (213) 977-5297
     Telephone: (415) 814-7631
 7                                            Attorneys for Petitioners-Plaintiffs
     JUDAH LAKIN (SBN 307740)                 *Motion for Admission Pro Hac Vice
 8   judah@lakinwille.com                     Pending
     AMALIA WILLE (SBN 293342)
 9   amalia@lakinwille.com
     LAKIN & WILLE LLP
10   1939 Harrison Street, Suite 420
     Oakland, CA 94612
11   Telephone: (510) 379-9216
     Facsimile: (510) 379-9219
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28



               SECOND SUPPLEMENTAL DECLARATION OF ROBERT B. GREIFINGER, MD
        Case 3:20-cv-02064-MMC Document 67-2 Filed 04/29/20 Page 3 of 8




                    Second Supplemental Declaration of Robert B. Greifinger, MD
I, Robert B. Greifinger, declare as follows:
       1.      I am a physician who has worked in health care for prisoners for more than 30
years. I have managed the medical care for inmates in the custody of New York City (Rikers
Island) and the New York State prison system. I have been an independent consultant on prison
and jail health care since 1995. My clients have included the U.S. Department of Justice,
Division of Civil Rights (for 23 years) and the U.S. Department of Homeland Security, Section
for Civil Rights and Civil Liberties (for six years). I am familiar with immigration detention
centers, having toured and evaluated the medical care in approximately 20 immigration detention
centers, out of the several hundred correctional facilities I have visited during my career. I
currently monitor the medical care in three large county jails for Federal Courts.
       2.      I provided two earlier declarations in this case, dated March 24, 2020 and
March 30, 2020, and now provide this supplemental declaration after reviewing materials
provided by the Defendants to the Court concerning the adequacy of ICE’s response to the
coronavirus pandemic at Mesa Verde Detention Center and Yuba County Jail.
       3.      In addition to the documents I reviewed previously, I have reviewed the following
declarations filed on April 22, 2020: the April 22, 2020 declaration of Erik Bonnar concerning
Mesa Verde (“Bonnar Declaration”), the April 22, 2020 declaration of Polly Kaiser concerning
Yuba County Jail (“Kaiser Declaration”), and the two declarations of Capt. Jennifer Moon dated
March 26, 2020 and March 27, 2020 (“Moon Declarations”).
       4.      From the evidence I have reviewed, it is my opinion that ICE has failed to
adequately comprehend and respond to the COVID-19 pandemic for those detained in ICE
custody at Mesa Verde and Yuba County Jail.
       5.      The importance of social distancing in preventing the spread of COVID-19 is
unparalleled. Social distancing is the most critical tool to limit risk of COVID infection. Without
proper social distancing in all aspects of the detainee’s experience at the facility, other mitigation
measures are markedly less effective in halting or slowing the spread of disease.



                                                  1
        Case 3:20-cv-02064-MMC Document 67-2 Filed 04/29/20 Page 4 of 8




       6.      The Bonnar and Kaiser Declarations hardly mention social distancing. As with
ICE’s April 10 Pandemic Response Requirements, ICE continues to describe social distancing as
aspirational. The Bonnar Declaration, for instance, describes that more distance between bunks
will be provided at Mesa Verde “when space permits.” Social distancing in the middle of this
unprecedented pandemic cannot be dependent on “resources” or “availability.” Social distancing
is a necessity. Moreover, the more time which passes before the implementation of social
distancing, the greater the risks of an outbreak at the facility and the greater the likely effects on
those at the facility. The fact that a detention center has the “capability” to implement protective
measures is irrelevant if those measures are not actually implemented.
       7.      The Kaiser Declaration does not mention any measures at all to increase social
distancing at Yuba. The Bonnar Declaration describes only limited changes at Mesa Verde which
purport to increase social distancing, but these can only be described as experimental or

piecemeal. Specifically, the Bonnar Declaration vaguely describes “staggered” beds in
two of the units at Mesa Verde. This is inadequate for various reasons. First, the two
Mesa Verde units with staggered sleeping house a minority of those detained at the
detention facility. From recent reports from detainees, and from the Bonnar Declaration,
even staggering beds would be impossible in units C and D, which I understand remain
effectively at capacity. There is no evidence that ICE is taking steps to release the
number of people required to allow even staggered sleeping arrangements to be a
possibility elsewhere in the facility. Second, staggering beds such that they are six feet
apart does not guarantee that individuals will remain six feet apart in the dormitory.
Even getting in and out of beds that are six feet apart from one another would mean that
individuals come within the zone of six feet. Third, when considering prolonged contact
in confined spaces such as cells and dormitories, six feet of distancing is not enough.
Fourth, sleeping arrangements are only one part of the puzzle; social distancing must be
guaranteed not just for sleeping, but also for eating, recreation, using the restroom, and
all other aspects of a detainee’s day. From the declarations of Plaintiffs in this case, even
in the units which have staggered sleeping arrangements, there remains inadequate
                                                   6
            Case 3:20-cv-02064-MMC Document 67-2 Filed 04/29/20 Page 5 of 8




    social distancing not just in sleeping but in other aspects of the days of detained
    individuals. The Bonnar Declaration’s only other reference to social distancing, aside
    from the staggered sleeping arrangements in two of the units, is an effort to ensure social
    distancing in the medical unit. This is wholly insufficient.
           8.      Instead of identifying necessary steps taken to ensure meaningful social
    distancing, the Bonnar and Kaiser Declarations emphasize other reforms such as the introduction
    of masks, increased education, and (at Yuba) the taking of detainees’ temperatures. These
    reforms are not a substitute for social distancing, and each has very limited effect without
    meaningful social distancing.
           9.      In particular, surgical and cloth masks specifically are intended to help contain
    infectious droplets in infected people, but they offer no protection to vulnerable people who may
    breathe in the droplets that are released despite the masks. For this reason, the CDC is clear that
    masks are not a substitute for social distancing.1
           10.     Similarly, educating detainees about COVID-19 without ensuring that they have
    the capacity to implement social distancing in their daily lives is inadequate. In a detention
    center, individual detainees have limitations on their ability to control where, when and how they
    sleep, eat and go about their lives. Without reforms to ensure that individuals can protect
    themselves from COVID-19, education has an inherently limited effect.
           11.     The Kaiser Declaration notes that Yuba County Jail is taking the temperature of
    detainees on a daily basis. Taking the temperature of detainees neglects the significance of
    asymptomatic and pre-symptomatic people who are both infected and able to transmit the
    infection.
           12.     Testing for COVID-19 at Mesa Verde and Yuba is clearly inadequate from


1
  See, e.g., CDC, “Recommendation Regarding the Use of Cloth Face Coverings, Especially in Areas of
Significant Community Based Transmission,” revised Apr. 3, 2020, at
https://www.cdc.gov/coronavirus/2019-ncov/prevent- getting-sick/cloth-face-cover.html (last accessed
Apr. 25, 2020) (“It is critical to emphasize that maintaining 6-feet social distancing remains important to
slowing the spread of the virus. CDC is additionally advising the use of simple cloth face coverings to
slow the spread of the virus and help people who may have the virus and do not know it from
transmitting it to others.”).
                                                         6
              Case 3:20-cv-02064-MMC Document 67-2 Filed 04/29/20 Page 6 of 8




    reports that only two people at both facilities have been tested in the months since COVID-19
    has been a known risk. If ICE is not testing people, they do not know if there is already an
    infection, and they cannot take measures to decrease the risk to others. Without substantial

    testing, I do not consider credible the suggestion that the lack of confirmed cases at either facility
    means that there is no virus that causes COVID-19 at these facilities.
              13.   The Declarations affirm the “capability” of testing but note that testing will be
    conducted when a detainee “experienc[es] symptoms consistent with COVID-19.” The CDC
    identifies as symptoms of COVID-19 fever, cough, shortness of breath or difficulty breathing,
    chills, repeated shaking with chills, muscle pain, headache, sore throat, and new loss of taste or
          2
    smell. The Plaintiffs in this case have reported that they and others have experienced such
    symptoms but have not been tested. Moreover, in any population of more than 400 people over a
    weeks-long period, such symptoms would be expected among a significant number of people.
    This leads me to conclude that the screening for symptoms that require testing is severely
    lacking.3
              14.   Further, the Declarations of Kaiser and Bonnar state that the facilities “have the
    capability to conduct on-site testing of COVID-19.” That is doubtful and indicates a lack of
    understanding of how testing is accomplished. More likely, the facilities may have the capability
    to obtain samples and to then send those samples to a laboratory for testing, assuming they have
    the appropriate swabs and collection vials for transportation to the laboratory.
              15.   In my opinion, the Moon Declarations presented in this case are of limited utility
    in evaluating the effectiveness of ICE’s COVID-19 response at Mesa Verde and Yuba. Since
    Capt. Moon appears to be the most senior person identified by Defendants as having
    responsibility for ensuring the health and safety of detainees at Mesa Verde and Yuba, the gaps
    and omissions in her declarations are particularly troubling.


2
 CDC, “Symptoms of Coronavirus,” revised Mar. 20, 2020, at https://www.cdc.gov/coronavirus/2019-
ncov/symptoms-testing/symptoms.html (last accessed Apr. 25, 2020).
3
 Even the two people tested at Yuba County Jail were not tested because they were symptomatic but
because of the possibility that they were exposed prior to their entry into the Yuba County Jail
population. Kaiser Declaration ¶ 11.
                                                      6
        Case 3:20-cv-02064-MMC Document 67-2 Filed 04/29/20 Page 7 of 8




       16.     It is now almost one month since the Moon Declarations were signed, which is an
extraordinarily long time in terms of this fast-moving pandemic. The fact of continued reliance
on month-old declarations is telling about the inadequacy of ICE’s response to COVID-19; the

failure of the Bonnar and Kaiser Declarations to identify more significant changes at these two
facilities over the past month is highly concerning.
       17.     The Moon Declarations are also vague and not provided by anyone who has a
direct role in managing the facilities or the health of detainees. As Captain Moon writes, the ICE
Health Service Corps (IHSC) provides “oversight” and “monitor[s]” the medical care at these
sites, but IHSC does not provide care or have a management, supervision, implementation or
enforcement role at the facilities.
       18.     Some of the additional flaws of the Moon Declarations are:

               a.      The Moon Declarations state that ICE “follow[s] guidance issued by the
                       Centers for Disease Control” without referring to any particular guidance.
                       As elaborated above and in my prior declaration in this case, ICE does
                       not seem to be adhering to CDC guidance in preventing the spread of
                       COVID-19 at these two facilities.
               b.      Most glaringly, the Moon Declarations do not acknowledge, let alone
                       explain, how ICE is addressing the need for all detainees and staff to
                       practice social distancing. The failure to ensure meaningful social
                       distancing is a fatal flaw in any policy addressing COVID-19 in a
                       congregate setting.
               c.      The Moon Declarations miss the mark in analyzing whether an individual
                       has possible exposure to COVID-19. In considering whether a detainee
                       has possible exposure, ICE’s focus on “close contact” with “laboratory-
                       confirmed COVID-19” cases results in a dramatic undercounting of
                       people who may be exposed to COVID-19 by contact with asymptomatic
                       individuals or even symptomatic individuals who have not been tested; or
                       people who have been in contact with individuals with confirmed COVID-

                                                 6
        Case 3:20-cv-02064-MMC Document 67-2 Filed 04/29/20 Page 8 of 8




                       19 but without their knowledge.
               d.      The Moon Declarations, like the Bonnar and Kaiser Declarations, do
                       not adequately recognize the risk posed by staff, vendors and

                       contractors who come to and go from the facility.
               e.      The isolation and quarantine procedures outlined in the Moon
                       Declarations do not comply with best practice. Among other things, as
                       noted previously, the CDC identifies “cohorting” as a suboptimal
                       practice of group quarantining. Where cohorting can be an effective
                       mitigation strategy in the absence of sufficient space for medical
                       isolation, it requires adequate space for appropriate groupings, and there
                       is no evidence that that exists or is being marshalled for this purpose at
                       either of these facilities.
       19.     In light of these recognized failures, it is my expert opinion that the response to
the threat of COVID-19 in Mesa Verde and Yuba is wholly insufficient to the crisis at hand.
       20.     It is my professional opinion that the only way to achieve meaningful social
distancing in these facilities is to significantly decrease their population levels. The fact that
the mitigation measures are so inadequate months into the pandemic leads me to conclude that
ICE will not ensure that the protection the health of detainees and the broader communities
from the threat of COVID-19 without external intervention.


Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is true
and correct.
                 th
Executed this 29 day of April 2020 in New York City, New York.




Robert B. Greifinger, M.D.




                                                     6
